Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bobby Eugene Roddy appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his mandamus petition. We have reviewed the record and find no reversible error. Accordingly, we affirm the appeal for the reasons stated by the district court. Roddy v. Plumley, No. 2:13-cv-31233, 2014 WL 2949385 (S.D.W.Va. June 27, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.